                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA ,

                    Plaintiff,
                                                   Case No. 19-cv-839-pp
      v.

APPROXIMATELY $515,330.76 IN UNITED
STATES CURRENCY FROM BANK OF
AMERICA ACCOUNT ENDING IN 7657,

                    Defendant.


     ORDER GRANTING PLAINTIFF’S SECOND MOTION FOR DEFAULT
           JUDGMENT (DKT. NO. 13) AND DISMISSING CASE


      Previously, the court had denied the government’s first motion for default

judgment and given the owner of the account, Holie Houghtaling, a deadline of

January 3, 2020 by which to file an answer. Dkt. No. 11. The court advised the

parties that it likely would grant a renewed motion if Houghtaling failed to file

her answer by the deadline. Dkt. No. 11. Houghtaling has not answered; the

court will grant the plaintiff’s second motion for default judgment.

I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means the court

must assure itself that the party was aware of the suit and did not respond.




                                        1

           Case 2:19-cv-00839-PP Filed 04/30/20 Page 1 of 4 Document 15
      The plaintiff filed its verified complaint for civil forfeiture in rem on June

5, 2019. Dkt. No. 1. The plaintiff alleges that approximately $515,330.76 in

United States currency from Bank of America account ending in 7657 is

subject to forfeiture under 18 U.S.C. §§981(a)(1)(c) and 984 because it is

traceable to proceeds of specified unlawful activity as defined in 18 U.S.C.

§1956(c)(7) with reference to 18 U.S.C. §1961(1).

      The United States Secret Service seized the property under a warrant of

arrest in rem issued on June 6, 2019. Dkt. No. 5. The plaintiff posted notice on

the official government internet site for at least thirty consecutive days

beginning on June 6, 2019, as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions. Dkt. No. 7. In addition, the plaintiff filed a notice of the complaint for

civil forfeiture of property and served it along with a copy of the verified

complaint on the potential claimant, Holie Houghtaling. Dkt. No. 3. The

documents were signed for and accepted by Houghtaling on June 15, 2019.

The June 6, 2019 notice informed Houghtaling that she had thirty-five days to

file a claim and twenty-one days to file an answer.

      Houghtaling filed a claim for $30,000 on July 11, 2019 but asked the

court for an extension of time to get more proof. Dkt. No. 6. When Houghtaling

failed to answer by August 8, 2019, the plaintiff sent her a letter by certified

mail explaining that it intended to move for default by August 30, 2019 if she

did not file an answer. Dkt. No. 9-1. Houghtaling signed for the letter on

August 13, 2019. She did not file an answer.

                                         2

         Case 2:19-cv-00839-PP Filed 04/30/20 Page 2 of 4 Document 15
      The government filed a motion for entry of default and default judgment

on October 15, 2019. Dkt. Nos. 8, 9. The Clerk of Court entered the default the

same day. The court denied the motion for default judgment after construing

Houghtaling’s pleading as a motion for extension of time to file an answer. Dkt.

No. 11. It gave the plaintiff to January 3, 2020 to file an answer, adding that

the plaintiff could renew its motion for default judgment if Houghtaling failed to

comply with the deadline. Id. The order sent to Houghtaling was returned as

undeliverable; the clerk’s office then sent the order to the updated address

provided by the plaintiff. That address is the address at which the plaintiff has

successfully served Houghtaling. Dkt. No. 12. Houghtaling herself has not

provided an updated address as required under the local rules. Gen. L.R.

5(a)(4) (E.D. Wis.). The court has received nothing from Houghtaling since July

2019. The court is satisfied that the plaintiff has properly posted notice and

served the verified complaint on Houghtaling and finds that entry of default

was proper following Houghtaling’s failure to answer by the court-ordered

January 3, 2020 deadline.

II.   PLAINTIFF’S SECOND MOTION FOR DEFAULT JUDGMENT

      After the Clerk’s entry of default, the plaintiff may move for default

judgment under Rule 55(b). Fed. R. Civ. P. 55(b). The plaintiff has established

that the property was subject to forfeiture under 18 U.S.C. §§981(a)(1) and 984

for violations of 18 U.S.C. §1343. The property was seized on or about February

1, 2019, when the United States Secret Service received a check in that

amount from Bank of America following the Secret Service’s execution of

                                        3

        Case 2:19-cv-00839-PP Filed 04/30/20 Page 3 of 4 Document 15
seizure warrant #19-806M on the bank account held in Oceanside, California.

Dkt. No. 1 at 1. The plaintiff has established that the sole account holder of the

account is Houghtaling. The plaintiff also has described the scheme by which

the victim, located in this district, posted $932,611.56 in payments to the

account held by Holifield. The plaintiff has established entitlement to the

$515,330.76 held in the subject account.

      The court GRANTS the plaintiff’s second motion for default judgment.

Dkt. No. 13.

      The court ORDERS that the defendant property, approximately

$515,330.76 in United States currency from Bank of America account ending

in 7657, is forfeited to the United States of America.

      The court ORDERS that no right, title, or interest in the defendant

property shall exist in any other party.

       The court ORDERS that the United States Secret Service or its duly

authorized agent shall seize the defendant property and shall dispose of it

according to law.

      The court ORDERS that this case is DISMISSED, and will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                           4

        Case 2:19-cv-00839-PP Filed 04/30/20 Page 4 of 4 Document 15
